Title: From George Washington to Brigadier General William Woodford, 24 December 1779
From: Washington, George
To: Woodford, William


        
          Dr sir
          Head qrs [Morristown] Decr 24. 1779
        
        Yesterday your Obliging favor of the 20th came to hand. I am exceedingly sorry so many obstacles have occurred to impede the advance of the Troops—and that these in part, from the season, are likely to encrease the distance of your march more than was intended. I have the most implicit confidence that no efforts will be wanting on your part to overcome such as are practicable and to answer the expectations of Congress, however things may turn out in the event.
        I have written to the Cloathier General about the Wais[t]coats and he will put them in motion to day for Trenton, or Philadelphia, should circumstances require it.
        I consider the Virginia Troops now as entirely subject to the arrangements of Congress or the Honourable the Board of War; however I think the forming the Men that are to go with you—into three Battallions as you propose, an eligible plan—and I doubt not but you will do it in such a way with respect to the Officers—as will be most agreable.
        As to the Officers & Men that do not proceed for the Southward, on account of the short duration of the Inlistments of the

latter Congress and the Board will direct the conduct they are to pursue You were certainly right, in my opinion, in advising against their return to the Army, and for the reasons you have assigned, and in addition—their not returning will contribute in some degree to lessen our difficulties on the subject of supplies of provision, which are distressing almost in the extreme. If they become a little worse—they will be quite so—and if they continue even as they now are for any length of time—It will be difficult indeed to keep things going.
        I have transmitted regularly to Congress the intelligence I have received with respect to the embarkation of the Enemy—of which you will have heard—and have only to repeat the assurances of sincere regard & esteem with which I am Dr sir Yr Obligd Hbl. st.
        
          G.W.
        
        
          P.S. His Excellency Governor Jefferson’s orders to Mr Moss have not come to Hd qrs nor are they at the post office.
        
      